Exhibit 10.4
 
SUBSIDIARY GUARANTEE


SUBSIDIARY GUARANTEE, dated as of May 14, 2012 (this “Guarantee”), made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Guarantors,” and together with the Company
(as defined below), the “Debtors”), in favor of the purchaser (including such
purchaser’s successors, transferees and assigns, the “Purchaser”) signatory to
the Purchase Agreement (as defined below).
 
WHEREAS, pursuant to that certain Securities Purchase Agreement (“Purchase
Agreement”) dated as of May __, 2012, by and between AtheroNova Inc., a Delaware
corporation (the “Company”), and the Purchaser, the Company has agreed to sell
and issue to the Purchaser, and the Purchaser has agreed to purchase from the
Company the Company’s 12% Convertible Note (the “Note”), subject to the terms
and conditions set forth therein;


WHEREAS, each Guarantor is a direct or indirect Subsidiary of the Company, and
as a condition to the Closing of the transactions contemplated by the Purchase
Agreement, and in order to induce the Purchaser to enter into and consummate the
transactions contemplated by the Purchase Agreement (including without
limitation purchasing the Note and making the loan evidenced thereby), the
Company has agreed that the Guarantors would guarantee the Company’s obligations
under the Note, Purchase Agreement and other Transaction Documents in accordance
with the terms set forth in this Guarantee, the Note, the Purchase Agreement and
other Transaction Documents; and


WHEREAS, each Guarantor will directly benefit from the extension of credit to
the Company represented by the issuance of the Note.


NOW, THEREFORE, in consideration of the premises and to induce the Purchaser to
enter into the Purchase Agreement and to carry out the transactions contemplated
thereby, each Guarantor hereby agrees with the Purchaser as follows:
 
1.           Definitions.  Unless otherwise defined herein, initially
capitalized terms defined in the Purchase Agreement and used herein shall have
the meanings given to them in the Purchase Agreement.  The words “hereof,”
“herein,” “hereto” and “hereunder” and words of similar import when used in this
Guarantee shall refer to this Guarantee as a whole and not to any particular
provision of this Guarantee, and section and schedule references are to this
Guarantee unless otherwise specified.  The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.  The following terms shall have the following meanings:


“Guarantee” means this Subsidiary Guarantee, as the same may be amended,
supplemented or otherwise modified from time to time.


 
 

--------------------------------------------------------------------------------

 
“Obligations” means, in addition to all other costs and expenses of collection
incurred by the Purchaser in enforcing any of such Obligations and/or this
Guarantee, all of the liabilities and obligations (primary, secondary, direct,
contingent, sole, joint or several) due or to become due, or that are now or may
be hereafter contracted or acquired, or owing, of any Debtor to the Purchaser,
including without limitation all obligations under the Purchase Agreement, the
Note, the Warrant, this Guarantee and any other instruments, agreements or other
documents executed and/or delivered in connection herewith or therewith, in each
case, whether now or hereafter existing, voluntary or involuntary, direct or
indirect, absolute or contingent, liquidated or unliquidated, whether or not
jointly owed with others, and whether or not from time to time decreased or
extinguished and later increased, created or incurred, and all or any portion of
such obligations or liabilities that are paid, to the extent all or any part of
such payment is avoided or recovered directly or indirectly from the Purchaser
as a preference, fraudulent transfer or otherwise, as such obligations may be
amended, supplemented, converted, extended or modified from time to
time.  Without limiting the generality of the foregoing, the term “Obligations”
shall include without limitation: (i) principal of, and interest on, the Note
and the loan extended pursuant thereto; (ii) any and all other fees,
indemnities, costs, obligations and liabilities of the Debtors from time to time
under or in connection with the Purchase Agreement, the Note, the Warrant, this
Guarantee and any other instruments, agreements or other documents executed
and/or delivered in connection herewith or therewith; and (iii) all amounts
(including but not limited to post-petition interest) in respect of the
foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
bankruptcy, reorganization or similar proceeding involving any Debtor.


2.           Guarantee.


(a)           Guarantee.
 
(i)           The Guarantors hereby, jointly and severally, absolutely,
unconditionally and irrevocably, guarantee to the Purchaser and its successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Company when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations.  The Guarantors’ liability under
this Guarantee shall be unlimited, open and continuous for so long as this
Guarantee remains in force.


(ii)           Anything herein or in any other Transaction Document to the
contrary notwithstanding, the maximum liability of each Guarantor hereunder and
under the other Transaction Documents shall in no event exceed the amount which
can be guaranteed by such Guarantor under applicable federal and state laws,
including laws relating to the insolvency of debtors, fraudulent conveyance or
transfer or laws affecting the rights of creditors generally (after giving
effect to the right of contribution set forth in Section 2(b)).


(iii)           Each Guarantor agrees that the Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Purchaser hereunder.


 
2

--------------------------------------------------------------------------------

 
(iv)           The guarantee contained in this Section 2 shall remain in full
force and effect until all the Obligations shall have been fully paid or
satisfied.


(v)           No payment made by the Company, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Purchaser from the
Company, any of the Guarantors, any other guarantor or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Obligations shall be deemed to modify, reduce, release or otherwise affect
the liability of any Guarantor hereunder which shall, notwithstanding any such
payment (other than any payment made by such Guarantor in respect of the
Obligations or any payment received or collected from such Guarantor in respect
of the Obligations), remain liable for the Obligations up to the maximum
liability of such Guarantor hereunder until the Obligations are paid in full.


(vi)           Notwithstanding anything to the contrary in this Guarantee, with
respect to any defaulted non-monetary Obligations the specific performance of
which by the Guarantors is not reasonably possible (e.g. the issuance of the
Company’s Common Stock), the Guarantors shall only be liable for making the
Purchaser whole on a monetary basis for the Company’s failure to perform such
Obligations in accordance with the Transaction Documents.


(b)           Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2(c).  The provisions of
this Section 2(b) shall in no respect limit the obligations and liabilities of
any Guarantor to the Purchaser, and each Guarantor shall remain liable to the
Purchaser for the full amount guaranteed by such Guarantor hereunder.


(c)           No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Purchaser, no Guarantor shall be entitled to be subrogated to any of the rights
of the Purchaser against the Company or any other Guarantor or any collateral
security or guarantee or right of offset held by the Purchaser for the payment
of the Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from the Company or any other Guarantor in respect
of payments made by such Guarantor hereunder, until all amounts owing to the
Purchaser by the Company on account of the Obligations are paid in full.  If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Obligations have not been paid in full, such amount
shall be held by such Guarantor in trust for the Purchaser, segregated from
other funds of such Guarantor, and shall, promptly following receipt by such
Guarantor, be turned over to the Purchaser in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Purchaser, if required), to be
applied against the Obligations, whether matured or unmatured, in such order as
the Purchaser may determine.
 
 
3

--------------------------------------------------------------------------------

 
(d)           Amendments, etc. with Respect to the Obligations.  Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Obligations made by the
Purchaser may be rescinded by the Purchaser and any of the Obligations
continued, and the Obligations, or the liability of any other Person upon or for
any part thereof, or any collateral security or guarantee therefor or right of
offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the Purchaser, and the Purchase Agreement, the Note
and the other Transaction Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or in part, as the Purchaser may deem advisable from time
to time, and any collateral security, guarantee or right of offset at any time
held by the Purchaser for the payment of the Obligations may be sold, exchanged,
waived, surrendered or released.  The Purchaser shall have no obligation to
protect, secure, perfect or insure any Lien at any time held by them as security
for the Obligations or for the guarantee contained in this Section 2 or any
property subject thereto.


(e)           Guarantee Absolute and Unconditional.  Each Guarantor waives any
and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by the Purchaser upon the
guarantee contained in this Section 2 or acceptance of the guarantee contained
in this Section 2; the Obligations, and any of them, shall conclusively be
deemed to have been created, contracted or incurred, or renewed, extended,
amended or waived, in reliance upon the guarantee contained in this Section 2;
and all dealings between the Company and any of the Guarantors, on the one hand,
and the Purchaser, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2.  Each Guarantor waives, to the fullest extent permitted by law,
diligence, presentment, protest, demand for payment and notice of default or
nonpayment to or upon the Company or any of the Guarantors with respect to the
Obligations.  Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Purchase Agreement, the Note or any other Transaction Document, any of the
Obligations or any other collateral security therefor or guarantee or right of
offset with respect thereto at any time or from time to time held by the
Purchaser, (b) any defense, set-off or counterclaim (other than a defense of
payment and performance in full of the Obligations) which may at any time be
available to or be asserted by the Company or any other Person against the
Purchaser, or (c) any other circumstance whatsoever (with or without notice to
or knowledge of the Company or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Company for the
Obligations, or of such Guarantor under the guarantee contained in this Section
2, in bankruptcy or in any other instance.  When making any demand hereunder or
otherwise pursuing its rights and remedies hereunder against any Guarantor, the
Purchaser may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as they may have against the Company,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Obligations or any right of offset with respect thereto, and
any failure by the Purchaser to make any such demand, to pursue such other
rights or remedies or to collect any payments from the Company, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Company, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Purchaser against any Guarantor.  For the purposes hereof, “demand” shall
include without limitation the commencement and continuance of any legal
proceedings.


 
4

--------------------------------------------------------------------------------

 
(f)           Reinstatement.  The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Obligations is rescinded or must
otherwise be restored or returned by the Purchaser upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Company or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Company or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payments had not been made.


(g)           Payments.  Each Guarantor hereby guarantees that payments
hereunder will be paid to the Purchaser without set-off or counterclaim in U.S.
dollars at the address set forth or referred to in the Purchase Agreement.


3.           Representations and Warranties.  Each Guarantor hereby makes the
following representations and warranties to the Purchaser as of the date hereof:


(a)           Organization and Qualification.  The Guarantor is an entity,
validly existing and in good standing under the laws of the applicable
jurisdiction set forth on Schedule 1, with the requisite power and authority to
own and use its properties and assets and to carry on its business as currently
conducted.  The Guarantor has no subsidiaries other than those identified as
such on Schedule 1.  The Guarantor is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction in which the nature
of the business conducted or property owned by it makes such qualification
necessary, except where the failure to be so qualified or in good standing, as
the case may be, could not, individually or in the aggregate, (x) adversely
affect the legality, validity or enforceability of any of this Guarantee in any
material respect, (y) have a material adverse effect on the results of
operations, assets, prospects, or financial condition of the Guarantor, or (z)
adversely impair in any material respect the Guarantor’s ability to perform
fully on a timely basis its obligations under this Guarantee (a “Material
Adverse Effect”).


 
5

--------------------------------------------------------------------------------

 
(b)           Authorization; Enforcement.  The Guarantor has the requisite power
and authority to enter into and to consummate the transactions contemplated by
this Guarantee, and otherwise to carry out its obligations hereunder.  The
execution and delivery of this Guarantee by the Guarantor and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
requisite action on the part of the Guarantor.  This Guarantee has been duly
executed and delivered by the Guarantor and constitutes the legal, valid and
binding obligation of the Guarantor enforceable against the Guarantor in
accordance with its terms.


(c)           No Conflicts.  The execution, delivery and performance of this
Guarantee by the Guarantor and the consummation by the Guarantor of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of its certificate of incorporation or similar charter
document, (ii) conflict with, constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Guarantor is a party or (iii)
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Guarantor is subject (including federal and state securities laws and
regulations), or by which any material property or asset of the Guarantor is
bound or affected, except in the case of each of clauses (ii) and (iii) such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as could not, individually or in the aggregate, have or result in a
Material Adverse Effect.  The business of the Guarantor is not being conducted
in violation of any law, ordinance or regulation of any governmental authority,
except for violations which, individually or in the aggregate, do not have a
Material Adverse Effect.
 
(d)           Consents and Approvals.  The Guarantor is not required to obtain
any consent, waiver, authorization or order of, or make any filing or
registration with, any court or other federal, state, local, foreign or other
governmental authority or other person in connection with the execution,
delivery and performance by the Guarantor of this Guarantee, other than those
obtained as of the date hereof.


(e)           Purchase Agreement.  The representations and warranties of the
Company set forth in the Purchase Agreement as they relate to such Guarantor,
each of which is hereby incorporated herein by reference, are true and correct
as of each time such representations are deemed to be made pursuant to the
Purchase Agreement, and the Purchaser shall be entitled to rely on each of them
as if they were fully set forth herein, provided that each reference in each
such representation and warranty to the Company’s knowledge shall, for the
purposes of this Section 3, be deemed to be a reference to such Guarantor’s
knowledge.


(f)           Company’s Request.  This Guarantee is executed at the Company’s
request and not at the request of the Purchaser.


 
6

--------------------------------------------------------------------------------

 
(g)           Obtaining Company Information.  The Guarantor has established
adequate means of obtaining from the Company on a continuing basis information
regarding the Company’s financial condition.


4.           Covenants.


(a)         Actions.  Each Guarantor covenants and agrees with the Purchaser
that, from and after the date of this Guarantee until the Obligations shall have
been paid in full, such Guarantor shall take, and/or shall refrain from taking,
as the case may be, each commercially reasonable action that is necessary to be
taken or not taken, as the case may be, so that no Event of Default is caused by
the failure to take such action or to refrain from taking such action by such
Guarantor.


(b)         Insurance.  So long as the Note remains outstanding, the Guarantors
shall have in full force and effect (a) insurance reasonably believed by the
Guarantors to be adequate on all assets and activities, covering property damage
and loss of income by fire or other casualty, and (b) insurance reasonably
believed to be adequate protection against all liabilities, claims and risks
against which it is customary for companies similarly situated as the Guarantors
to insure.


(c)         Compliance with Laws.  So long as the Note remain outstanding, the
Guarantors will use reasonable efforts to comply with all applicable laws,
rules, regulations, orders and decrees of all governmental authorities, except
to the extent non-compliance (in one instance or in the aggregate) would not
have a Material Adverse Effect.


(d)         Corporate Existence; Merger and Consolidation.  So long as the Note
remain outstanding, the Guarantors shall maintain their corporate
existence.  The Guarantors shall not consolidate with or merge with or into, or
convey, transfer or lease all or substantially all its assets to, any Person,
except to the same extent that the Company is so permitted, and in accordance
with the same provisions applicable to the Company, in the Purchase Agreement or
the Note (with the assumption of obligations applying to the assumption of the
obligations under this Guarantee).


(e)         Taxes.  The Guarantors shall pay, and shall cause each of its
subsidiaries to pay, prior to delinquency, all material taxes, assessments, and
governmental levies except such as are contested in good faith and by
appropriate proceedings or where the failure to effect such payment is not
adverse in any material respect to the Guarantors or the Purchaser.


(f)         Stay, Extension and Usury Laws.  The Guarantors covenant (to the
extent that they may lawfully do so) that they shall not at any time insist
upon, plead, or in any manner whatsoever claim or take the benefit or advantage
of, any stay, extension or usury law wherever enacted, now or at any time
hereafter in force, that may affect the covenants or the performance of this
Guarantee; and the Guarantors (to the extent that they may lawfully do so)
hereby expressly waive all benefit or advantage of any such law, and covenant
that they shall not, by resort to any such law, hinder, delay or impede the
execution of any right herein granted to the Purchaser, but shall suffer and
permit the execution of every such right as though no such law has been enacted.


 
7

--------------------------------------------------------------------------------

 
(g)         Negative Covenants.  So long as any of the Obligations are
outstanding, unless the Purchaser shall otherwise consent in writing, each
Guarantor will not directly or indirectly on or after the date of this
Guarantee:


i.           enter into, create, incur, assume or suffer to exist any
indebtedness for borrowed money of any kind, including but not limited to, a
guarantee, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom;


ii.           enter into, create, incur, assume or suffer to exist any liens of
any kind, on or with respect to any of its property or assets now owned or
hereafter acquired or any interest therein or any income or profits therefrom;


iii.           amend its certificate of incorporation, bylaws or other charter
documents so as to adversely affect any rights of the Purchaser hereunder;


iv.           repay, repurchase or offer to repay, repurchase or otherwise
acquire more than a de minimis number of shares of its securities or debt
obligations;


v.           pay cash dividends on any equity securities of the Company;


vi.           enter into any transaction with any Affiliate of the Guarantor
which would be required to be disclosed in any public filing of the Company with
the Commission, unless such transaction is made on an arm’s-length basis and
expressly approved by a majority of the disinterested directors of the Company
(even if less than a quorum otherwise required for board approval); or
 
vii.           enter into any agreement with respect to any of the foregoing;
 
provided, however, that the Guarantor shall not be prohibited from undertaking
any of the actions described above that the Company is permitted to undertake
pursuant to the terms of the Purchase Agreement, the Note and any and all other
agreements or other documents entered into in connection with the financing
contemplated by the Purchase Agreement.


5.           Miscellaneous.


(a)           Amendments in Writing.  None of the terms or provisions of this
Guarantee may be waived, amended, supplemented or otherwise modified except in
writing by the Purchaser.
 
 
8

--------------------------------------------------------------------------------

 
(b)           Notices.  All notices, requests and demands to or upon the
Purchaser or any Guarantor hereunder shall be effected in the manner provided
for in the Purchase Agreement, provided that any such notice, request or demand
to or upon any Guarantor shall be addressed to such Guarantor at its notice
address set forth on Schedule 1.


(c)           No Waiver by Course of Conduct; Cumulative Remedies.  The
Purchaser shall not by any act (except by a written instrument pursuant to
Section 5(a)), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any default under the
Transaction Documents or Event of Default.  No failure to exercise, nor any
delay in exercising, on the part of the Purchaser any right, power or privilege
hereunder shall operate as a waiver thereof.  No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege.  A
waiver by the Purchaser of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the Purchaser would
otherwise have on any future occasion.  The rights and remedies provided herein
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by law.


(d)           Enforcement Expenses; Indemnification.


(i)           Each Guarantor agrees to pay, or reimburse the Purchaser for, all
costs and expenses incurred in collecting against such Guarantor under the
guarantee contained in Section 2 or otherwise enforcing or preserving any rights
under this Guarantee and the other Transaction Documents to which such Guarantor
is a party, including without limitation the reasonable fees and disbursements
of counsel to the Purchaser.


(ii)           Each Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable in connection with any of the transactions contemplated
by this Guarantee.


(iii)           Each Guarantor agrees to pay, and to save the Purchaser harmless
from, any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Guarantee to the extent the Company would be required to
do so pursuant to the Purchase Agreement.


(iv)           The agreements in this section shall survive repayment of the
Obligations and all other amounts payable under the Purchase Agreement, the Note
and the other Transaction Documents.


 
9

--------------------------------------------------------------------------------

 
(e)           Successors and Assigns.  This Guarantee shall be binding upon the
successors and assigns of each Guarantor and shall inure to the benefit of the
Purchaser and their respective successors and assigns; provided that no
Guarantor may assign, transfer or delegate any of its rights or obligations
under this Guarantee without the prior written consent of the Purchaser.


(f)           Set-Off.  Each Guarantor hereby irrevocably authorizes the
Purchaser at any time and from time to time while an Event of Default under any
of the Transaction Documents shall have occurred and be continuing, without
notice to such Guarantor or any other Guarantor, any such notice being expressly
waived by each Guarantor, to set-off and appropriate and apply any and all
deposits, credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Purchaser to or for the credit or the account of such
Guarantor, or any part thereof in such amounts as the Purchaser may elect,
against and on account of the obligations and liabilities of such Guarantor to
the Purchaser hereunder and claims of every nature and description of the
Purchaser against such Guarantor, in any currency, whether arising hereunder,
under the Purchase Agreement, any other Transaction Document or otherwise, as
the Purchaser may elect, whether or not the Purchaser has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured.  The Purchaser shall notify such Guarantor promptly of any such
set-off and the application made by the Purchaser of the proceeds thereof,
provided that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of the Purchaser under this section
are in addition to other rights and remedies (including without limitation other
rights of set-off) which the Purchaser may have.


(g)           Counterparts.  This Guarantee may be executed by one or more of
the parties to this Guarantee on any number of separate counterparts (including
by fax or PDF), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


(h)           Severability.  Any provision of this Guarantee which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


(i)           Section Headings.  The section headings used in this Guarantee are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


(j)           Integration.  This Guarantee and the other Transaction Documents
represent the agreement of the Guarantors and the Purchaser with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by the Purchaser relative to the subject matter
hereof and thereof not expressly set forth or referred to herein or in the other
Transaction Documents.


 
10

--------------------------------------------------------------------------------

 
(k)           Governing Law.  This guarantee shall be governed by, and construed
and interpreted in accordance with, the law of the state of California without
regard to any principles of conflicts of laws.


(l)           Submission to Jurisdictional; Waiver.  Each Guarantor hereby
irrevocably and unconditionally:


(i)           submits for itself and its property in any legal action or
proceeding relating to this Guarantee and the other Transaction Documents to
which it is a party, or for recognition and enforcement of any judgment in
respect thereof, to the non-exclusive general jurisdiction of the Courts of the
State of California, located in Los Angeles County, California, the courts of
the United States of America for the Southern District of California, and
appellate courts from any thereof;


(ii)           consents that any such action or proceeding may be brought in
such courts and waives any objection that it may now or hereafter have to the
venue of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;


(iii)           agrees that service of process in any such action or proceeding
may be effected by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such Guarantor at
its address referred to in Schedule 1 below or at such other address of which
the Purchaser shall have been notified pursuant thereto;


(iv)           agrees that nothing herein shall affect the right to effect
service of process in any other manner permitted by law or shall limit the right
to sue in any other jurisdiction; and


(v)           waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this section any special, exemplary, punitive or consequential damages.


(m)           Acknowledgements.  Each Guarantor hereby acknowledges that:


(i)           it has been advised by counsel in the negotiation, execution and
delivery of this Guarantee and the other Transaction Documents to which it is a
party;


(ii)           the Purchaser has no fiduciary relationship with or duty to any
Guarantor arising out of or in connection with this Guarantee or any of the
other Transaction Documents, and the relationship between the Guarantors, on the
one hand, and the Purchaser, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and


 
11

--------------------------------------------------------------------------------

 
(iii)           no joint venture is created hereby or by the other Transaction
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Guarantors and the Purchaser.


(n)           Release of Guarantors. Subject to Section 2, each Guarantor will
be released from all liability hereunder concurrently with the repayment in full
of all amounts owed under the Purchase Agreement, the Note and the other
Transaction Documents.




[Signature Page Follows]


 
12

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee to be duly
executed and delivered as of the date first above written.

   

                         ATHERONOVA OPERATIONS, INC.




                          By:  /s/ Mark
Selawski                                                                                               
                         Name:  Mark Selawski
                         Title:  Chief Financial Officer


 
13

--------------------------------------------------------------------------------

 

SCHEDULE 1


GUARANTORS


The following are the names, notice addresses, jurisdiction of organization and
percentage ownership of each Guarantor.




NAME
 
ADDRESS FOR NOTICE
 
JURISDICTION OF INCORPORATION
 
PERCENTAGE OWNED BY COMPANY
 
ATHERONOVA OPERATIONS, INC.
 
 
2301 Dupont Drive, Suite 525
Irvine, CA 92612
 
DELAWARE
 
100%





14
